DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s Request for Continued Examination filed on October 6, 2021.
Claim 13 has been amended. 
Claims 13-15 and 17-24 are currently pending. 

Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. Regarding claim 3, Applicant argues that McKim fails to teach "each of the first opening widths corresponding to one of a plurality of sub-openings at at least one end of the collimator in the second direction, each of the second opening widths corresponding to one of a plurality of sub-openings at a middle section of the collimator in the second direction, and each of the first opening width being smaller than a second opening width" as recited in claim 13”. However, as noted in the previous Office action, McKim teaches “each of the first opening widths corresponding to one of a plurality of sub-openings at at least one end of the collimator in the second direction” in [0030]-[0035] and Fig. 6-7. McKim teaches “each of the second opening widths corresponding to one of a plurality of sub-openings at a middle section of the collimator in the second direction” in [0030]-[0035] and Fig. 6-7. In [0030]-[0035], McKim discloses that the collimator has multiple openings and each opening has a width as shown in Fig. 6-7. The . 
Applicant further argues Ihklef fails to teach a “plurality of sub-openings”. However, as noted in the previous Office Action, the Examiner does not use Ihklef to teach a plurality of sub-openings. The Examiner uses Demianovich to teach the limitation. Applicant argues that Ihklef fails to teach “each of the first opening widths corresponding to one of a plurality of sub-openings at at least one end of the collimator in the second direction, each of the second opening widths corresponding to one of a plurality of sub-openings at a middle section of the collimator in the second direction, and each of the first opening width being smaller than a second opening width”. However, The Examiner uses McKim to teach the opening widths of the sub-opening. Ihklef teaches “each of the first opening width being smaller than a second opening width” in [0030]-[0034] and Fig. 5-7. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “each of the first opening width being smaller than a second opening width”, “A protrusion in each of the sub-openings corresponding to the first opening widths of the anti-scatter grid may partially shield one or more detection units of the detector”, and “When a focus position of the X-ray tube shifts, the intensity of the X-ray impinging on the shielded detection units located around the edges of the detector in the second direction may be reduced”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 13-15 and 17-24 objected to because of the following informalities:
Regarding claim 13, “each of the first opening being smaller than a second opening” lines 10-11 should be changed to “each of the first opening widths being smaller than the second opening widths” in order to recite subject matter described in the specification and to correct a grammatical informality. Claims 14-15 and 17-24 are objected to by virtue of their dependency.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Demianovich (U.S. 2013/0336448) in view of McKim (U.S. 2010/0202591) and Ihklef (U.S. 2017/0209106).
Regarding claim 13:
Demianovich discloses a collimator, comprising:

However, Demianovich fails to disclose the opening including a plurality of sub-openings arranged along a first direction and a second direction, the opening having a plurality of opening widths along the first direction and a plurality of opening lengths along a second direction, the plurality of opening widths including first opening widths and second opening widths, each of the first opening widths corresponding to one of a plurality of sub-openings at at least one end of the collimator in the second direction, each of the second opening widths corresponding to one of a plurality of sub-openings at a middle section of the collimator in the second direction, and the each of the first opening being smaller than a second opening, wherein radiation rays generated by a radiation source pass through the opening along a direction substantially perpendicular to the first direction and the second direction and impinge on a detector.
McKim teaches a plurality of sub-openings (Fig. 2-6, collimator with openings; [0028] and [0033])  arranged along a first direction ([0033], z-axis) and a second direction ([0030]-[0035], openings length), the opening having a plurality of opening widths ([0030]-[0035], openings have widths) along the first direction ([0033], z-axis) and a plurality of opening lengths along a second direction ([0030]-[0035], openings length), the plurality of opening widths including first opening width and second opening width (Figs. 3-7, collimator has two opening width), each of the first opening width corresponding to one of a plurality of sub-openings (Fig. 6, plate 150 and plate 154 has openings with widths) at at least one end of the collimator in the second direction (Fig. 6, plate 150 and plate 154 has openings), each of the second opening width Fig. 6-7, plate openings and channel 152) corresponding to one of  a plurality of sub-
Ihklef teaches each of the first opening being smaller than a second opening (Fig. 6, opening 610 is less than center portion 606).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the sub-openings of McKim in order to increase image quality by reducing X-ray scatter (McKim; [0022]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Demianovich, McKim and Ihklef discloses the collimator of claim 13, wherein the collimator includes a blade (Demianovich; [0056], blade). 
Regarding claim 15:
The combination of Demianovich, McKim and Ihklef discloses the collimator of claim 14, wherein the blade incudes a plurality of protrusions at at least one end in the second direction (McKim; [0033], protrusions; Ihklef: Fig. 6, protrusions 612, and the protrusions protrudes into 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the collimator measurements of Ihklef in order to increase image quality by improving focal spot positioning (Ihklef; [0030]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, the plurality of sub-openings (Demianovich; [0056], multiple plates) are configured corresponding to a plurality of detection units of a detector (Demianovich; [0057], [0072]-[0075], collimator aperture matches detector elements).
Regarding claim 18:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 17, wherein the anti-scatter grid includes a body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator) and a plurality of protrusions (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions), the plurality of protrusions are located at an edge of the body (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) and extend along the first direction (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions that extend in the first direction), and each of the plurality of protrusions partially shields a corresponding detection unit (Demianovich; [0063], Collimator is tuned based on imaging widths).
Regarding claim 19:

Regarding claim 20:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, wherein the collimator includes a pair of blocks (McKim; Fig. 8, 222) disposed opposite to each other, the pair of blocks define an opening (McKim; Fig. 8, 222 defines opening), and at least one end of a block of the pair of blocks includes a protrusion protrudes into the opening (McKim; [0036]-[0037], and [0039], protrusions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the collimator of Demianovich with the sub-openings of McKim in order to increase image quality by reducing X-ray scatter (McKim; [0022]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 21:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, wherein the collimator is made of a material for shielding X-ray (Demianovich; [0051], collimator made of material that prevents passage of X-ray).
Regarding claim 22:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 18, wherein a length of each of the plurality of protrusion is the same (Demianovich; Fig. 7, 9, 11, 13, and 15, Collimator has multiple protrusions) as or smaller than a length of each of the 
Regarding claim 23:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 17, wherein the plurality of protrusions are removably attached to the body (Demianovich; [0029] and [0063], Collimator is tuned based on imaging widths with movable plates).
Regarding claim 24:
The combination of Demianovich, McKim, and Ihklef discloses the collimator of claim 13, widths of the plurality of openings at one end of the anti-scatter grid  (McKim; Fig. 6, plate 150 and plate 154 has openings with widths) and  widths of the plurality of sub-openings within a middle section  (McKim; Fig. 6, plate 150 and plate 154 has openings with widths) of the anti-scatter grid but fails explicitly disclose  wherein a sum of widths of the plurality of sub-openings at one end of the anti-scatter grid in the second direction are smaller than a sum of widths of the plurality of sub-openings within a middle section of the anti-scatter grid in the second direction.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the widths of the plurality of sub-openings in order to improve image quality by reducing effect of scatter. Therefore, it would have been obvious to make such optimization to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884